              Case 2:19-cv-00744-WBS-AC Document 71 Filed 06/11/21 Page 1 of 2


 1   SEYFARTH SHAW LLP                                    BEESON, TAYER & BODINE, APC
     Michael W. Stevens (SBN 258042)                      Catherine E. Hozhauser (SBN 118756)
 2   mwstevens@seyfarth.com                               cholzhauser@beesontayer.com
     M. Ryan Pinkston (SBN 310971)                        Christopher O. Hammer (SBN 272543)
 3   rpinkston@seyfarth.com                               chammer@beesontayer.com
     560 Mission Street, 31st Floor                       520 Capitol Mall, Suite 300
 4   San Francisco, California 94105                      Sacramento, CA 95814-4714
     Telephone:    (415) 397-2823                         Telephone: (916) 325-2100
 5   Facsimile:    (415) 397-8549                         Facsimile: (916) 325-2120

 6   Attorneys for Defendants                             Attorneys for
     NATIONAL EXPRESS TRANSIT SERVICES                    NORTHWEST ADMINISTRATORS,
 7   CORPORATION, DURHAM SCHOOL SERVICES,                 INC.
     L.P. and NATIONAL EXPRESS, LLC
 8

 9

10                                  UNITED STATES DISTRICT COURT
11                                  EASTERN DISTRICT OF CALIFORNIA
12

13   NORTHWEST ADMINISTRATORS, INC.,                   Case No. 2:19-CV-00744-WBS-AC

14                    Plaintiff,                        ORDER VACATING ALL DEADLINES
                                                        AND SETTING ORDER TO SHOW
15            v.                                        CAUSE HEARING BASED ON THE
                                                        PARTIES’ SETTLEMENT
16   NATIONAL EXPRESS TRANSIT SERVICES
     CORPORATION, a Delaware corporation;
17   DURHAM SCHOOL SERVICES, L.P., a
     Delaware limited partnership; NATIONAL
18   EXPRESS LLC, a Delaware limited liability
     corporation,
19
                      Defendants.
20
21

22

23

24

25

26
27

28


                                      ORDER RE: VACATING ALL DATES
     67373864v.1
              Case 2:19-cv-00744-WBS-AC Document 71 Filed 06/11/21 Page 2 of 2


 1            Having considered the Parties’ Notice of Settlement, this Court finds good cause exists to

 2   VACATE all current trial, hearing and related dates, including the deadline to object to the

 3   Recommended Decision on Plaintiff’s Motion for Default Judgment (ECF 52) (“Recommended

 4   Decision”). The Motion (ECF 48) and Recommended Decision are MOOTED by the Settlement.

 5            The Court further sets Status Conference Re: Settlement for December 20, 2021 at 1:30 p.m.

 6   The parties shall file their stipulated dismissal no later than 12/6/2021, or a Joint Status Report by that

 7   date if settlement has not been finalized .

 8

 9            IT IS SO ORDERED.
10

11   Dated: June 11, 2021
12

13

14

15

16

17   Presented for entry on June 10, 2021:
18            By: /s/ Michael W. Stevens ___________
              MICHAEL W. STEVENS, ESQ.
19            Attorney for Defendants
20
21

22

23

24

25

26
27

28
                                                          1
                                        ORDER RE: VACATING ALL DATES
     67373864v.1
